Title: To John Adams from John Thaxter, 18 August 1780
From: Thaxter, John
To: Adams, John


     
      Sir
      Paris 18th. August 1780
     
     Since I had the honor of writing You last, nothing material has occurred excepting the Declarations of the Danish and Sweedish Courts; which are entered in the Book, and will be forwarded by the first Opportunity to America. We sent off a few days agone a large Packet of Newspapers and all the letters by a Gentleman who came to Passy from L’Orient, and who returned thither immediately. I have wrote Mrs. A. of your health and safe arrival at Brussells, which I hope will render the rest of a prolix Letter less tedious to her in reading.
     Yesterday morning for the second time since your absence we recieved the English Papers. The Occasion of the delay I know not. You have undoubtedly seen them.
     In the Gazette of France of this day there is an Extract of a letter from Colonel Laurens late President of Congress, respecting the Surrender of Charlestown—it is as follows.
     “La défense qu’a faite le major Général Lincoln, a la tête d’une garnison composée de 1800 hommes de Troupes reglées, et de 1400. tant Miliciens que Mariniers, contre le Chevalier Clinton, commandant 12000 Anglois, et contre l’ Amiral Arbuthnot, qui avoit sous ses ordres 10 vaisseaux de guerre, a été terminée par une capituation honorable, après 30 jours d’une canonnade et d’un bombardement continus, tandis que les habitans de la ville éprouvoient le besoin de vivres et de beaucoup de munitions nécessaires: cette défense ne peut que faire le plus grand honneur aux armes Américaines. Jusqu’alors nous avions différé de faire partir des renforts pour la Caroline méridionale; mais il vient de se réunir une Armée nombreuse, qui pourra bientôt aller inquiéter les Anglois dans leur nouvelle prise de possession.” This Letter is without date, and to whom it was directed the Gazette does not mention—it was brought to Cadiz by the Peggy Capt. Bryan from Wilmington N. Carolina. I have copied this Extract, lest you should not meet with the Paper. The Printers of the foreign Gazettes begin to publish more reputable, and therefore more true Accounts of the firmness of our Country, than they have done of late. Even Monsr. Linguet has found room for one line in honour of American fortitude.
     I should be happy to hear of the receipt of the Packet I sent to You by Dr. Plunket, and of your Health as well as of that of your two dear Sons to whom I send much Love.
     Mr. Dana is well and desires his Respects to You—his Love to Master John, and also to son fils Charles.
     I have the honor to be, with the most perfect Respect, Sir, your Excellency’s most obedient and most humble Servant
     
      John Thaxter
     
    